ORDER

PER CURIAM.
Defendant appeals after his conviction by a jury for six counts of first degree robbery, § 669.020, RSMo 1986. He also appeals from the motion court’s judgment denying Rule 29.15 post-conviction relief. (An evi-dentiary hearing was awarded, but defendant submitted an affidavit in lieu of testifying and no other witnesses were called.) We affirm.
We have reviewed the record and find the claims of error on direct appeal are without merit. Movant’s sole point addressing the denial of Rule 29.15 relief concerns the effectiveness of his post-conviction counsel. Such claims are not cognizable on appeal. State v. Ervin, 835 S.W.2d 905, 928-29 (Mo. banc 1992). An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).